Citation Nr: 0203771	
Decision Date: 04/24/02    Archive Date: 05/02/02	

DOCKET NO.  96-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for 
pseudofolliculitis barbae, currently rated zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
December 1986 and from March 1987 to April 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which granted the veteran 
service connection for allergic rhinitis with reactive 
bronchospasm and pseudofolliculitis barbae and rated these 
disorders as 10 percent and noncompensably disabling, 
respectively.  The evaluations were made effective the day 
following separation from service, April 25, 1995.  The 
veteran has expressed disagreement with the disability 
evaluations.

This case was previously before the Board and in July 2000 
was remanded to the RO for further development.  The case has 
since been returned to the Board.  

A report of contact dated in June 2001, shows that the 
veteran contacted the RO with regard to a claim for increased 
evaluation for residuals of frozen feet and hands.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's allergic rhinitis is primarily manifested 
by nasal secretions without evidence of intranasal atrophy, 
ozena, anosmia, or polyps.

3.  The veteran's pseudofolliculitis barbae occurs on an 
exposed area and is manifested by occasional itching, 
pustules, papules, and excoriation without constant exudation 
or itching, extensive lesions or marked disfigurement.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for allergic rhinitis have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.10, 4.21 and Part 4, 
Diagnostic Code 6501, prior to October 7, 1996, and 
Diagnostic Code 6522 since October 7, 1996; 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The schedular criteria for a 10 percent evaluation for 
pseudofolliculitis barbae have been met since the effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.21 and 
Part 4, Diagnostic Codes 7806, 7814 (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites 
38 U.S.C.A. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).

In March 2001, the RO advised the veteran of the VCAA and of 
the evidence needed to substantiate his claims.  The RO has 
collected all-identified medical records, and afforded the 
veteran examinations containing the information necessary to 
evaluate his claims.  The veteran was provided notice of the 
applicable laws and regulations.  There is no indication in 
the record that there is any additional evidence that has not 
been associated with the claims file. 

The veteran's representative has asserted that the veteran 
should have been afforded examinations by specialists.  
However, the representative has not pointed to any inaccuracy 
in the examination reports, nor has the representative 
asserted that the examination reports are incomplete.  There 
is no requirement that examinations be provided by 
specialists, and given the completeness of the examination 
reports, the Board concludes that additional examinations by 
specialists are unnecessary.

VA has satisfied its duty to notify and assist the veteran in 
this case.  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the requirements of the VCAA have been met.  See 
Wensch v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").

Disability evaluations are determined by the use of a 
schedule of ratings (rating schedule) and are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  All potentially applicable regulations 
must be applied, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), including 38 C.F.R. §§ 4.1, 4.2 and 4.10 which 
require that the entire recorded history be reviewed with an 
emphasis on the effects of disability, particularly on 
limitation of ordinary activity and lack of usefulness.  Not 
all disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Factual Background  (Allergic Rhinitis and Pseudofolliculitis 
Barbae).  

Service medical records show that the veteran started 
experiencing problems with skin papules on his cheeks as a 
result of shaving in late 1983.  Folliculitis barbae was 
diagnostically assessed and the veteran was granted 
thereafter a series of shaving profiles.  In July 1986 it was 
noted that the veteran's original diagnosis was mild 
folliculitis barbae but that the status had now deteriorated 
with complete facial involvement.  In July 1988 the veteran 
presented to a service department treatment facility with 
complaints of recurrent hay fever with recent onset 
approximately one month earlier and progressive symptoms.  
Following physical examination hay fever was the diagnostic 
assessment.  

On his initial post service VA examination in June 1995, the 
veteran reported developing symptoms of allergic rhinitis in 
1987 and having recurrent upper respiratory infection since, 
particularly in the spring.  He also reported that he has 
chronic folliculitis barbae on his face and neck with scar 
formation.  On physical examination of the skin, chronic 
folliculitis barbae and scarring were noted to be present on 
the face and neck.  Examination of the nose, sinus, mouth and 
throat showed nasal mucosa congestion with hypertrophied 
turbinates.  There was watery rhinorrhea and 
tonsillopharyngeal congestion without exudates.  The 
veteran's lungs demonstrated occasional expiratory wheezing 
without rales.  Allergic rhinitis with reactive bronchospasm 
and chronic pseudofolliculitis barbae, face and neck were the 
pertinent diagnoses.  

In December 1995 the veteran presented to a VA outpatient 
treatment clinic seeking treatment for bronchitis, "crusty 
areas" in his nose, and problems with breathing.  He 
complained of upper respiratory symptoms aggravated by 
performing work for his employer in a chemical mixing room.  
On physical examination the veteran's nasal turbinates were 
increased with slight mucosa.  His throat was slightly red.  
The veteran's chest was clear to percussion and auscultation.  
Rhinitis by history was diagnosed.  

The veteran was also seen in December 1995 for problems with 
pseudofolliculitis barbae.  The veteran complained that he 
could not shave without his neck breaking out.  He stated 
that he did not shave every day.  The examiner commented that 
"this is really when [the veteran] has problems when he does 
not shave, his hair becomes ingrown."  Physical examination 
revealed typical pseudofolliculitis of the neck area with 
multiple pigmented erythematous papules present.  
Pseudofolliculitis barbae was the diagnostic assessment.  The 
veteran was prescribed hydrocortisone cream.

When seen at a VA dermatology clinic in October 1996 the 
veteran reported recurrent irritation of the bearded area as 
a result of shaving closely.  On examination his skin 
appeared normal except for a papular eruption beneath the 
angle of the mandible, bilaterally, but no pustular lesions 
were observed.  There was a hair follicle in the center of 
each lesion.  Pseudofolliculitis barbae was diagnosed.  The 
veteran was advised to use an electric razor and to refrain 
from shaving too closely.  

On VA examination in March 1997 the veteran was noted to have 
problems with a stuffy nose and sinuses or colds, since being 
stationed in Germany in 1987.  He stated that he had trouble 
with his nose being stopped up and dripping into his throat, 
as well as with congestion and irritation to some extent year 
round, but much more pronounced from the springtime then to a 
lesser degree of congestion in the summer.  The veteran said 
that except for seasonal variations, he did not know of any 
specific allergens.  On examination he had no tenderness over 
the sinuses, no external nose or nasal vestibule deformity.  
The right and left nasal cavities were inspected up to the 
interior turbinates.  The turbinates were dry with a small 
degree of swelling and some degree of redness.  The examiner 
could not see beyond the middle turbinate.  The veteran's 
pharynx was clear and moist with no post nasal drip.  The 
veteran was breathing quietly with full even respirations 
about 8 to 10 times per minute.  On auscultation there were 
no wheezes or rhonchi and breath sounds were normal 
bronchovesicular.  Seasonal allergic rhinitis was the 
diagnosis.  

On VA respiratory diseases examination in August 2000 the 
veteran related a history of allergic rhinitis/sinusitis 
since his service in the military.  The veteran said that his 
respiratory problems, which include sneezing and post nasal 
drip are pretty year round but are exacerbated in the spring 
and late winter by things such as pollen.  He reported that 
he used over-the-counter medications as well as oral 
decongestants and some nasal inhalers including those, which 
contain steroids on a regular basis.  On physical examination 
the veteran was noted to be "snuffling" all through the 
examination.  Examination of the nose externally was normal.  
There was questionable slight tenderness to palpation over 
the two frontal and the two maxillary sinuses, bilaterally.  
Examination of the nasal turbinates showed no evidence of 
ozena.  There was no mucopurulent discharge from the nose.  
However, there was a clear mucus in the nasal area.  There 
were no crusting of the turbinates and no evidence of 
polypoid lesions.  The nasal passages were completely patent 
with no evidence of obstruction to the passage of air 
although the veteran complained of nasal stuffiness during 
the examination.  The sense of smell to soap, paper and 
peppermint was in tact.  Examination of the throat showed 
redness without significant exudate.  There was some slight 
hypertrophy of the posterior lymphoid tissue bilaterally in 
the throat but no obstruction of the oral area.  Examination 
of the chest was clear.  X-rays of the sinuses were 
interpreted to be normal.  Allergic rhinitis and sinusitis 
with no evidence of ozena or nasal obstruction was the 
diagnosis.  

On VA skin disease examination in August 2000 the veteran 
reported problems with irritation and "bumpiness" on his face 
since he joined the military in 1983.  He said the irritation 
and bumps were mainly in the region of his beard, mustache 
and neck.  He said that he used multiple treatments in the 
past including hydrocortisone cream but nothing had worked 
well.  He further stated that it was painful to shave but 
when he tried to refrain from shaving the area on his face 
itched.  On physical examination of the face, the veteran was 
noted to have multiple erythematous papules and several 
postules in the distribution of his beard and mustache.  The 
erythematous papules were especially prominent on his neck 
and on the lateral aspects of his face.  There was some 
evidence of excoriation as well and also some mild scarring 
in the area of his beard.  A recurrent problem with 
pseudofolliculitis barbae, which had been resistant to 
multiple treatments including hydrocortisone lotion and 
refraining from shaving every day, was the diagnosis.  

Allergic Rhinitis.

The veteran's allergic rhinitis was originally evaluated as 
10 percent disabled  under Diagnostic Code 6501 of VA 
schedule for rating disabilities, 38 C.F.R. Part 4.  During 
the pendency of this appeal regulatory changes amended the 
rating schedule including the rating criteria for evaluating 
diseases of the nose and throat and allergic or vasomotor 
rhinitis under the revised rating criteria as rated pursuant 
to Diagnostic Code 6522.  This amendment became effective 
October 7, 1996.  See 61 Fed. Reg. 46,720-31 (September 5, 
1996).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating under both the old and 
new criteria in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  See also VAOPGCPREC 3-2000 (2000).  

The RO considered the old regulation in the August 1995 
rating decision, and the statement of the case provided 
notice of the old regulations to the veteran and his 
representative.  The RO then considered the new regulations 
in its April 1999 supplemental statement of the case, which 
also provided notice of the new regulations to the veteran 
and his representative.  Since the veteran and his 
representative have had an opportunity to submit evidence and 
argument related to both regulations, the veteran is not 
prejudiced by the Board's application of the new and old 
rating criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Under the old criteria allergic rhinitis was evaluated under 
Diagnostic Code 6501.  A 10 percent evaluation contemplates 
definite atrophy of intranasal obstruction and moderate 
secretion.  A 30 percent evaluation contemplates moderate 
crusting and ozena and atrophic changes.  A 50 percent rating 
contemplates massive crusting and marked ozena with anosmia.  
Diagnostic Code 6501 (1995).  

Ozena is an atrophic rhinitis marked by a thick mucopurulent 
discharge, mucosal crusting, and fetor, often associated with 
the presence of an infectious organism.  Dorland's 
Illustrated Medical Dictionary, 1210 (27th ed. 1998).  
Anosmia is absence of the sense of smell.  Dorland's 
Illustrated Medical Dictionary, 94 (27th ed. 1988).  

Under the revised criteria, a 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis, without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  Allergic 
rhinitis with polyps warrants a 30 percent rating.  
Diagnostic Code 6522 (1996).  

Complaints associated with the veteran's allergic rhinitis 
since service have included post nasal drip, congestion and 
difficulty breathing through the nose.  When examined in June 
1995 the veteran was found to have enlarged turbinates, 
crusting and watery secretions.  Examination in March 1997 
found a small degree of swelling of the turbinates only with 
no nasal discharge.  The veteran's most recent VA examination 
in August 2000 was similarly negative for significant nasal 
discharge and noted only slight tenderness over the sinuses, 
bilaterally.  While the medical evidence since service 
demonstrates that the veteran has had nasal secretions, he 
has never had moderate crusting, ozena, significant atrophic 
changes or anosmia.  Thus, a rating in excess of 10 percent 
under the schedular criteria prior to October 7, 1996 is not 
warranted.  

Likewise the evidence shows that the veteran has never had 
nasal polyps, as is required for a rating in excess of 
10 percent under the schedular rating criteria which became 
effective October 7, 1996.  

Accordingly, a rating in excess of 10 percent is not 
warranted under the old or the new rating criteria during any 
period since the effective date of service connection.  

Pseudofolliculitis Barbae

The veteran's pseudofolliculitis barbae is rated by the RO 
under Diagnostic Code 7814, for tinea barbae.  That disease 
is in turn rated under the criteria for eczema under 
Diagnostic Code 7806.  A noncompensable evaluation is 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent disability evaluation is assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation is provided where there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  

The veteran's pseudofolliculitis barbae involves an exposed 
area.  He has reported itching when he refrains from shaving, 
and he has been noted to have pustules and papules with 
evidence of excoriation.  While these findings do not 
precisely match the criteria for a 10 percent evaluation, 
they more closely approximate those criteria than the 
criteria for a noncompensable evaluation.  These symptoms 
have not significantly changed since the effective date of 
service connection.  Therefore, the Board finds that the 
evidence is in favor of the grant of a 10 percent evaluation 
since the effective date of the grant of service connection, 
April 25, 1995.

While the veteran has had recurrent discomfort and irritation 
with shaving as well as papular eruptions and pustules in the 
distribution of his facial hair, the clinical evidence of 
record does not contain findings of constant exfoliation or 
itching.  The veteran indicated on VA examination in August 
2000 that when he refrained from shaving his face itched.  
Presumably when he did shave his face did not itch.  The 
record suggests therefore that itching is in and of itself 
not a constant symptom of the veteran's service-connected 
skin disorder and is ameliorated by shaving.  Exfoliation has 
not been reported, therefore, that symptom cannot be 
described as constant.  There have also been no reports of 
extensive lesions or marked disfigurement.  He has been 
described as healthy appearing with only mild scarring and 
some excoriation.  Accordingly the Board finds that the 
weight of the evidence is against an evaluation in excess of 
10 percent at any time sine the effective date of service 
connection.


ORDER

An initial evaluation in excess of 10 percent for allergic 
rhinitis is denied.  

An initial 10 percent evaluation for pseudofolliculitis 
barbae is granted effective April 25, 1995.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

